DETAILED ACTION
Claims 1-7, and 9-17 are pending. Claims 1, 9-11, 14, 16, and 17 are amended. Claim 8 is cancelled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on April 27, 2022.  As directed by the amendment: claims 1, 9-11, 14, 16, and 17 have been amended, claim 8 has been cancelled.  Thus, claims 1-7, and 9-17 are presently pending in this application.
Applicant’s amendments to the drawings have not overcome the drawing objections.
Applicant’s amendments to the specification have overcome the specification objections.
Applicant has not overcome the Double Patenting Rejections.
Applicant’s amendments to the claims have overcome the 35 USC §112(b) rejections.
Applicant’s amendments to the claims have overcome the 35 USC §102(a)(1) and §103 rejections.

Response to Arguments
Applicant’s arguments with respect to 35 USC §102(a)(1) and §103 rejections have been fully considered and are persuasive.  The rejection of claims 1-7 and 9-17 under 35 USC §102(a)(1) and §103 has been withdrawn. 
Regarding the drawings:  “Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).”  None of the drawing sheets submitted on April 27 were labeled as “Replacement Sheet”.  The drawings submitted on April 27 therefore have not been entered.
Applicant has not overcome the Double Patenting rejections.  Applicant stated that a terminal disclaimer would be filed, however, no terminal disclaimer has been filed.  
Drawings
Because the drawings submitted on April 27 have not been entered, the drawing objections are maintained as detailed below. 
The drawings are objected to because the weight of the lines in each of the drawings does not permit the drawings to be reproducible because the lines are not sufficiently dense and dark, and uniformly thick and well-defined (MPEP 608.02(V)).
The drawings are objected to because the drawings do not follow the correct numbering format.  The drawings must be numbered in consecutive Arabic numbers and partial views intended to form one complete view must be identified by the same number followed by a capital letter (MPEP 608.02(V)).  Therefore, the numbering of 5.1, 5.2 and 6.1-6.5 is incorrect.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 4, 5, 11-15, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 7-12, and 13 of U.S. Patent 11305960. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same features, even if the terms used the claims are not identical.
As shown in the chart below, the bolded words of the patent correspond to the bolded words in the present application.

16/960,400
11, 305,960
1.  A method for monitoring a texturing process for producing crimped threads, in which a thread tension is measured continuously on a textured thread and in which thread tension measuring signals are captured and analyzed continuously, at least in one time interval, wherein a sequence of the thread tension measuring signals occurring in the time interval is analyzed with a machine learning program for diagnosis of one of a plurality of fault sources.  
1. A method for monitoring a yarn tension of a running yarn in a yarn treatment process, in which the yarn tension of the yarn is progressively measured (considered "continuously" inasmuch as claimed), in which measurement signals of the yarn tension are compared to at least one limiting value of a permissible yarn tension and in which in the event of an impermissible tolerance deviation of the measurement signals (this is considered "analyzed"), a short-term signal profile of the yarn tension is acquired as a fault graph (in order to form a graph some sort of time interval would be required), wherein the fault graph of the yarn tension is analyzed using a machine learning program (the recitation after "for" is an intended use recitation, the fault graph of the yarn tension could be utilized "for" diagnosis of fault sources), and wherein the fault graph is assigned to a known fault graph category or a new fault graph category.
2. The method as claimed in claim 1, wherein the sequence of the thread tension measuring signals is captured and analyzed as an analysis graph.  
2. The method as claimed in claim 1, wherein the fault graph categories are each specified by a fault pattern of one of the fault graphs and/or a group of fault graphs.  
3. The method as claimed in claim 1,  wherein, by a diagnostic device, the sequence of thread tension measuring signals is captured and analyzed as an error graph if a thread tension threshold value is exceeded.  
3. The method as claimed in claim 1, wherein a specific process disturbance and/or a specific operating fault and/or a specific disturbance parameter and/or a specific product fault is/are assigned to each of the fault graph categories.  

4. The method as claimed in claim 3, wherein after assignment of one of the fault graphs to one of the fault graph categories, a control command relating to the fault graph category is triggered for a process change.  
4. The method as claimed in claim 1, wherein the analysis of the thread tension measuring signals is performed by at least one machine learning algorithm of the machine learning program.  
5. The method as claimed in claim 1, wherein the analysis of the fault graphs is executed by at least one machine learning algorithm of the machine learning program.  
5. The method as claimed in claim 4, wherein one of the fault sources is identified by the machine learning algorithm from analyzed sequences of measuring signals or from analyzed analysis graphs or from analyzed error graphs.  
6. (Previously presented) The method as claimed in claim 5, wherein at least one of the fault graph categories is defined solely by the machine learning algorithm from analyzed fault graphs.  
6. The method as claimed in claim 5, wherein a plurality of fault graphs are assigned to the analysis graphs and/or the error graphs, wherein each of the fault sources is defined by one of the fault graphs.  

7.  The method as claimed in claim 6, wherein the machine learning algorithm has attained an operational status of completed training after a learning phase.  

9.  The method as claimed in claim 7, wherein an operating error, an incorrect setting of a process unit, a material defect, wear of a thread-guiding element and/or a thread knot is/are one of the fault sources.  

10. The method as claimed in claim 9, wherein a control command for a process change is triggered following identification of the fault source or following assignment to one of a plurality of fault graphs.  

11. A device for monitoring a texturing process for producing crimped threads with a thread tension measuring device for measuring a thread tension at a measuring station and with a data analysis device for analyzing thread tension (T) measuring signals of the thread tension measuring device, wherein the data analysis device is formed by a diagnostic unit by means of which the thread tension measuring signals are analyzable with a machine learning program for identifying a fault source.  
7. A device for monitoring a yarn tension of a running yarn in a yarn treatment process, comprising: a yarn tension measuring unit (tension measuring device) having a yarn tension sensor and having a measurement signal pickup (measuring station), and a yarn tension analysis unit (data analysis device) having a fault graph generator, wherein the yarn tension analysis unit interacts with a diagnostic unit in such a way that a fault graph is analyzable using a machine learning program, and wherein a known fault graph category or a new fault graph category (fault source) is assigned to the fault graph.  
12. The device as claimed in claim 11, wherein the diagnostic unit has a programmable learning processor to run the machine learning program.  
8. The device as claimed in claim 7, wherein the diagnostic unit comprises a storage unit and a programmable learning processor for executing the machine learning program.  
13. The device as claimed in claim 12, wherein the learning processor is optionally coupled for training purposes to an input unit by means of which one or more determined thread tension fault graphs are loadable.  
9. The device as claimed in claim 8, wherein the learning processor is coupled to an input unit, by which one or more ascertained fault graphs can be input.  
14. The device as claimed in claim 12 wherein the learning processor is coupled to an output unit by means of which an identification of the fault source and/or an assignment to one of a plurality of fault graphs is visualizable.  
10. The device as claimed in claim 8, wherein the learning processor is coupled to an output unit, by which an assignment of the analyzed fault graphs to one of the fault graph categories can be visualized.  
15. The device as claimed in claim 12, wherein the learning processor has a neural network to run the machine learning program.  
11. The device as claimed in claim 8, wherein the learning processor comprises a neural network for executing the machine learning program.  
16. The device as claimed in claim 12, wherein the learning processor is physically separated from an input unit and an output unit.  

17. The device as claimed in claim 11, wherein the diagnostic unit is connected to a machine control unit by means of which a control command for a process change is executable.
12. The device as claimed in claim 7, wherein the diagnostic unit is connected to a machine control unit, by which a control command for a process change is executable.  
1.  A method for monitoring a texturing process for producing crimped threads, in which a thread tension is measured continuously on a textured thread and in which a thread tension measuring signals are captured and analyzed continuously, at least in one time interval, wherein a sequence of the thread tension measuring signals occurring in the time interval is analyzed with a machine learning program for diagnosis of one of a plurality of fault sources.  
13. A method for monitoring a yarn tension of a running yarn in a yarn treatment process, the method comprising: progressively measuring the yarn tension (considered "continuously" inasmuch as claimed) of the running yarn in the yarn treatment process to provide measurement signals identifying the yarn tension (signals captured), comparing the measurement signals to at least one limiting value of a permissible yarn tension to detect an event of an impermissible tolerance deviation of the measurement signals (analyzing signals), in response to the event of the impermissible tolerance deviation of the measurement signals (must occur within some time interval), acquiring a short-term signal profile of the yarn tension as a fault graph of the yarn tension, analyzing the fault graph of the yarn tension using a machine learning program, and based on analyzing the fault graph of the yarn tension, assigning the fault graph to one of a known fault graph category and a new fault graph category (considered "early diagnosis" inasmuch as claimed).


Claim 1-6 and 11-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 9-15 of copending Application No. 16/638,702 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims recite the same features, even if the terms used the claims are not identical.
As shown in the chart below, the bolded words of the reference application correspond to the bolded words in the present application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/960,400
16/638,702
1.  A method for monitoring a texturing process for producing crimped threads, in which a thread tension is measured continuously on a textured thread and in which thread tension measuring signals are captured and analyzed continuously, at least in one time interval, wherein a sequence of the thread tension measuring signals occurring in the time interval is analyzed with a machine learning program for diagnosis of one of a plurality of fault sources.  
1. A method for texturing a synthetic thread, in which said thread is drawn off a supply bobbin and stretched, wherein a thread end of the supply bobbin is connected to a thread start of a reserve bobbin by a thread knot,  wherein a thread tension of the thread is measured and analyzed continuously in a measuring station (this would be required to occur at some time interval) in order to monitor the texturing, and wherein, in order to identify the thread knot (considered a fault source) at the measuring station, measured signals of the thread tension are analyzed by a machine learning program (for is an intended use recitation, and thus identification of the thread knot is considered “for diagnosis" inasmuch as claimed).  
2. The method as claimed in claim 1, wherein the sequence of the thread tension measuring signals is captured and analyzed as an analysis graph.  
2. The method as claimed in claim 1, wherein a chronological sequence of measured signals of the thread tension is detected as an analysis graph and analyzed.  
3. The method as claimed in claim 1, wherein, by a diagnostic device, the sequence of thread tension measuring signals is captured and analyzed as an error graph if a thread tension threshold value is exceeded.  
3. The method as claimed in claim 1, wherein a chronological sequence of measured signals of the thread tension when a threshold value of the thread tension is overshot is detected as a fault graph and analyzed (the values inherently are analyzed by something, which can be considered a diagnostic device).  
4. The method as claimed in claim 1, wherein the analysis of the thread tension measuring signals is performed by at least one machine learning algorithm of the machine learning program.  
4. The method as claimed in claim 3, wherein analysis of the measured signals of the thread tension is carried out by at least one machine learning algorithm of the machine learning program.  
5. The method as claimed in claim 4, wherein one of the fault sources is identified by the machine learning algorithm from analyzed sequences of measuring signals or from analyzed analysis graphs or from analyzed error graphs.  
5.  The method as claimed in claim 4, wherein the thread knot (considered a fault source) is identified by the machine learning algorithm from analyzed analysis graphs or analyzed fault graphs.  
6. The method as claimed in claim 5, wherein a plurality of fault graphs are assigned to the analysis graphs and/or the error graphs, wherein each of the fault sources is defined by one of the fault graphs.  
6. The device as claimed in claim 5, wherein the fault graphs are assigned to multiple fault categories, and wherein the thread knot (considered a fault source) is one of the fault graph categories.  
7.  The method as claimed in claim 6, wherein the machine learning algorithm has attained an operational status of completed training after a learning phase.  

9.  The method as claimed in claim 7, wherein an operating error, an incorrect setting of a process unit, a material defect, wear of a thread-guiding element and/or a thread knot is/are one of the fault sources.  
7. The method as claimed in claim 6, wherein other fault graph categories are assigned to at least one of a specific process faults a specific operating error, a specific interfering parameter, and a specific product fault.  
10. The method as claimed in claim 9, wherein a control command for a process change is triggered following identification of the fault source or following assignment to one of a plurality of fault graphs.  
8. The method as claimed in claim 7, wherein following identification of the thread knot or following the assignment of the fault graph to one of the fault graph categories, a control command relating to a process change is triggered.  
11. A device for monitoring a texturing process for producing crimped threads with a thread tension measuring device for measuring a thread tension at a measuring station and with a data analysis device for analyzing thread tension (T) measuring signals of the thread tension measuring device, wherein the data analysis device is formed by a diagnostic unit by means of which the thread tension (T) measuring signals are analyzable with a machine learning program for identifying a fault source.  
9. A device for texturing a synthetic thread, comprising: a creel for holding a supply bobbin and a reserve bobbin, multiple delivery devices, a texturing unit, a winding station, and having a thread tension measuring device for measuring a thread tension at a measuring station, and a diagnostic unit, characterized in that wherein the thread tension measuring device cooperates with a diagnostic unit in such a way that the measured signals of the thread tension can be analyzed by a machine learning program to identify a thread knot.  
12. The device as claimed in claim 11, wherein the diagnostic unit has a programmable learning processor to run the machine learning program.  
10. The device as claimed in claim 9, wherein the diagnostic unit has a programmable learning processor for executing the machine learning program.  
13. The device as claimed in claim 12, wherein the learning processor is optionally coupled for training purposes to an input unit by means of which one or more determined thread tension fault graphs are loadable.  
11.  The device as claimed in claim 10, wherein the learning processor is coupled to an input unit, by means of which one or more determined analysis graphs (can be considered a fault graph, but also, claim 13 includes "optionally" such that there is no requirement for an input unit) of the thread tension can be read.  
14. The device as claimed in claim 12 wherein the learning processor is coupled to an output unit by means of which an identification of the fault source and/or an assignment to one of a plurality of fault graphs is visualizable.  
12.  The device as claimed in claim 11, wherein the learning processor is coupled to an output unit, by means of which at least one of an identification of the thread knot (considered a fault source) and an assignment of the analyzed fault graphs to one of the fault graph categories can be visualized.  
15. The device as claimed in claim 12, wherein the learning processor has a neural network to run the machine learning program.  
13. The device as claimed in claim 12, wherein the learning processor has a neural network for executing the machine learning program.  
16. The device as claimed in claim 12, wherein the learning processor is physically separated from an input unit and an output unit.  
14. The device as claimed in claim 13, wherein the learning processor is separated physically from the input unit and the output unit.  
17. The device as claimed in claim 11, wherein the diagnostic unit is connected to a machine control unit by means of which a control command for a process change is executable.
15. The device as claimed in claim 14, wherein the diagnostic unit is connected to a machine control unit, by means of which a control command relating to the process change can be carried out.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK J LYNCH whose telephone number is (571)272-1145.  The examiner can normally be reached on M-Th, Alt F: 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clint Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK J. LYNCH/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHAUN R HURLEY/Primary Examiner, Art Unit 3732